On Application for Rehearing.
FRICK, J.
Counsel for appellant have filed a petition for rehearing in which they contend that this court erred in considering the statement of counsel made in his opening statement at the first trial. In support of their contention they cite Pietsch v. Pietsch, 245 Ill. 454, 92 N. E. 325, 29 L. R. A. (N. S.) 218, and Lane v. Portland, etc., Co., 58 Or. 364, 114 Pac. 940.
The cases cited above have no application here. In those cases judgments were directed, based entirely upon the opening statements of counsel, and without other evidence. That, it was held, was improper under the circumstances in those cases. Not so here. Here counsel stated some specific facts *457in bis opening statement which were not essential to that statement. Upon the second trial the facts so stated were introduced in evidence by respondent as an admission of fact, and no objection was urged to the admission of the facts in evidence. Upon what theory counsel can now urge error because a statement of fact relevant to the issues which is made . in open court is considered against their clients we are at a loss to understand. Moreover, the statement was made a part of the bill of exceptions without objection.
Where, as here, counsel makes a statement of a relevant fact which is introduced in evidence upon a retrial of the case as an admission against his client, the court is not only justified in considering such fact, but, in justice to the 8 adversary party, is bound to do so. There are numerous cases which hold that the opening statements of counsel may be considered. See 1 Thompson on Trials (2d Ed.) § 269.
The further contention that this court erred in holding that, where a deed of the husband, for some good and legal reason, is held inoperative, the wife, by signing such deed, has in no way affected her dower right, is clearly without merit. No authority is cited which is contrary to our holdings, and we think none can be found. The decisions of the courts are based upon the principle that in view that the title is in the husband, and that the wife merely joins in the deed to divest herself of an inchoate and not a vested right, then if the deed of the husband is void and of no force or effect no effect can be given to the wife’s act in joining in her husband’s deed. This is not a case where two owning title in common join in a deed, and where the act of one only is held void. Here the wife joined for a specific purpose merely, and not as a part owner.
The petition for a rehearing should be, and it accordingly is, denied.
WEBER, GIDEON, and THURMAN, J-J., and RITCHIE, District Judge, concur.